DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 07 May 2020.
Claims 13-15 were canceled 07 May 2020. 
Claims 21-27 were added 07 May 2020. 
Claims 1-12 and 16-27 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 1, 5-7, 11, 16, 18-19, 21, 24-26 and their dependent claims, the Examiner asserts that the specification, as originally filed, fails to adequately disclose “the opportunity analysis model to identify values”, “identify monetary values associated with the values of the respective opportunities”, “identify the values of the respective opportunities”, “confidence values”, and “confidence scores”. The specification does mention these claim limitations in paragraphs 183, 195, 200, 203 213, 217, however the specification fails to mention how these calculations in identifying the values in the model through calculations and calculating the values/scores occurs. Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating values and scores using a model without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating values and scores can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-12 and 16-27 are drawn to a method, system and a non-transitory machine-readable storage medium which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 16, and 21 recite obtaining clinical data from an electronic data source, the set of clinical data relating to a medical imaging procedure type, wherein the clinical data indicates usage of respective imaging resources to perform a plurality of medical imaging procedures of the medical imaging procedure type; analyzing the usage of the respective imaging resources from the clinical data, using an opportunity analysis model to identify values of respective opportunities for predicted changes to the usage of the respective imaging resources and generating a visualization of the values of the respective opportunities for output, the visualization indicating positions of the values of the respective opportunities relative to the usage of the respective imaging resources and the predicted changes to the usage of the respective imaging resources. 
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating values using an opportunity analysis model as shown  in paragraph 198 “The flowchart 500 continues at operation 504 to analyze resource usage, using one or more algorithms in an opportunity analysis model ( or, combination of models or algorithms)” . If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “graphical user interface”, “computing system”, and “processing circuitry”, “information processing system”, “storage device”, “processor”, “non-transitory machine-readable storage medium”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 3 and 
Paragraph 196, where “It will be understood that the following method operations are described from the perspective of an information processing system (e.g., server) which generates data and visualizations for output (e.g., in a client computing system, via a website, app, etc.). However, the following method operations may be equally implemented from another perspective (e.g., at the client, via client processing software) or with the involvement of multiple entities. “
Paragraph 205, where “Example computer system 600 includes a processor 602 ( e.g., a central processing unit (CPU), a graphics processing unit (GPU) or both), a main memory 604 and a static memory 606, which communicate with each other via an interconnect 608 (e.g., a link, a bus, etc.). The computer system 600 may further include a video display unit 610, an alphanumeric input device 612 ( e.g., a keyboard), and a user interface (UI) navigation device 614 (e.g., a mouse). In one example, the video display unit 610, input device 612 and UI navigation device 614 are a touch screen display. The computer system 600 may additionally include a storage device 616 (e.g., a drive unit), a signal generation device 618 (e.g., a speaker), a signal collection device 632, and a network interface device 620 (which may include or operably communicate with one or more antennas 630, transceivers, or other wireless communications hardware), and one or more sensors 626.”
Paragraph 206, where “The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 624 may also reside, completely or at least partially, within the main memory 604, static mem01y 606, and/or within the processor 602 during execution thereof by the computer system 600, with the main memory 604, static memory 606, and the processor 602 also constituting machine-readable media.”
Paragraph 211, where “For example, where the components comprise a general­purpose hardware processor configured using software, the general-purpose hardware processor may be configured as respective different components at different times. Software may accordingly configure a hardware processor, for example, to constitute a particular component at one instance of time and to constitute a different component at a different instance of time.”
Paragraph 227, where “Example 15 is a computing system, comprising a storage device to store a set of instructions, and processing circuitry including at least one processor to execute the set of instructions, wherein the set of instructions are provided from a plurality of components, and wherein the processing circuitry is arranged to execute instructions, with the at least one processor, to operate the plurality of components to perform any of the methods of Examples 1 to 12.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-12, 17-20 and 22-27 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2012/0010901 A1).

CLAIM 1-
Johnson teaches the limitations of:
generating a graphical user interface of medical imaging resource usage analytics in a computing system, with the electronic operations comprising: (Johnson teaches that the user interface uses graphics to show the scheduling of resources which includes medical imaging resources (para [0054, 74]))
obtaining a set of clinical data from an electronic data source, the set of clinical data relating to a medical imaging procedure type (Johnson teaches that the system obtains data about the medical resource (i.e., clinical data) relating to the imaging procedure that needs to be completed (para [0074]))
wherein the clinical data indicates usage of respective imaging resources to perform a plurality of medical imaging procedures of the medical imaging procedure type (Johnson teaches that the imaging resource is determined to be needed in a specific location based on the procedure needs (para [0074-0075]))
analyzing the usage of the respective imaging resources from the clinical data, using an opportunity analysis model, the opportunity analysis model to identify values of respective opportunities for predicted changes to the usage of the respective imaging resources (Johnson teaches that the resource allocations is based on analyzing time value points (i.e., values of respective opportunities) that predict changes to the imaging resource needs (para [0103]))
and generating a visualization of the values of the respective opportunities for output in a graphical user interface (Johnson teaches that these time values are graphed in a histogram para [0027-0028]))
the visualization indicating positions of the values of respective opportunities relative to the usage of the respective imaging resources and the predicted changes to the usage of the respective imaging resources (Johnson teaches that these probability for a forecasted duration value of the imaging equipment usage (i.e., predicted changes) is graphed (para [0034], Figure 3))

CLAIM 2-
Johnson teaches the limitations of claim 1. Regarding claim 2, Johnson further teaches:
wherein the electronic data source includes information obtained from the plurality of medical imaging procedures from at least one of a medical billing data source (Johnson teaches that one of the data sources that is compiled for scheduling the resources is that of billing (para [0063]))
wherein the medical imaging procedure type includes at least one of a x-ray (Johnson teaches the use of an x-ray imaging system as a resource (para [0074]))

CLAIM 3-
Johnson teaches the limitations of claim 1. Regarding claim 3, Johnson further teaches:
wherein the respective imaging resources are associated with at least one of a particular medical facility (Johnson teaches that the healthcare delivery environment is used when determining the tasks of the resource (para [0106], claim 7))

CLAIM 4-
Johnson teaches the limitations of claim 1. Regarding claim 4, Johnson further teaches:
wherein the opportunity analysis model is adapted to identify the values of the respective opportunities from at least one opportunity type, wherein the at least one opportunity type includes at least one of: resource utilization opportunity, the resource utilization opportunity providing a measurement for revenue or cost savings for the usage among the respective imaging resources (Johnson teaches that the forecast duration of the imaging procedures calculates the resources maximum revenues to deliver the healthcare to the patients (i.e., usage of the imaging resources) (para [0101]))

CLAIM 5-
Johnson teaches the limitations of claim 1. Regarding claim 5, Johnson further teaches:

analyzing the usage of the respective imaging resources and the predicted changes to the usage of the respective imaging resources, to identify monetary values associated with the values of the respective opportunities (Johnson teaches that the forecast duration of the imaging procedures calculates the forecast revenue values in view of costs to deliver the healthcare to the patients (i.e., usage of the imaging resources) (para [0101-0102]))
and generating a representation of the monetary values associated with the values of the respective opportunities for output in the graphical user interface (Johnson teaches that this monetary value of the medical resource forecasting is outputted into a PDF (para [0101]))

CLAIM 6-
Johnson teaches the limitations of claim 1. Regarding claim 6, Johnson further teaches:
wherein the opportunity analysis model operates to identify the values of the respective opportunities, based on changes in at least one of: number of imaging procedures or cost of imaging procedures (Johnson teaches that the analysis of economic parameters can be analyzed based on changes of the imaging schedule resources (para [0102]))

CLAIM 7-
Johnson teaches the limitations of claim 1. Regarding claim 7, Johnson further teaches:
wherein the visualization is provided by a graphical chart indicating values among the opportunities for a plurality of locations (Johnson teaches that locations are graphically represented as a list with a count of available resources (i.e., values) (para [0071]) and may be graphically represented in a histogram (para [0034]))
the values charted on a first axis indicating confidence values for the predicted changes to the usage of the respective imaging resource (Johnson teaches that the duration-axis x is related to probability of forecast (i.e., predicted changes) of the resource (i.e., imaging equipment) (para [0034]))
and the second axis indicating an opportunity value amounts for the predicted changes to the usage of the respective imaging resource (Johnson teaches that the second axis relates to values of the duration of the resource (i.e., opportunity value) (para [0034]))

CLAIM 8-
Johnson teaches the limitations of claim 7. Regarding claim 8, Johnson further teaches:
wherein the values charted in the graphical chart are selectable to obtain an opportunity view detail visualization, wherein the opportunity view detail visualization provides details for the predicted changes to the usage of the respective imaging resource (Johnson teaches that clicking on the graphical illustrations unfolds the schedule of the resources along with the respective risks, probability of delays or early completions (i.e., predicted changes) (para [0062]))
relative to at least one health care system (Johnson teaches that the user interface can further output the illustration in combination with the healthcare information systems data (para [0063])) 

CLAIM 9-
Johnson teaches the limitations of claim 1. Regarding claim 9, Johnson further teaches:

wherein the visualization is provided to the graphical user interface through data communicated via at least one application programming interface (In certain embodiments, user interface 130 can include a graphic illustration of in a window pane format that can pop up to overly an application running graphics on a display screen (para [0055]))

CLAIM 10-
Johnson teaches the limitations of claim 1. Regarding claim 10, Johnson further teaches:
wherein the respective opportunities relate to a plurality of types of medical imaging procedures respectively performed by a plurality of medical providers at a plurality of locations (Johnson teaches that the system accounts for a plurality of medical providers (i.e., a nurse schedule and a cleaning technician schedule) in regards to forecasting locations of the resources (para [0051]))

CLAIM 11-
Johnson teaches the limitations of claim 10. Regarding claim 11, Johnson further teaches:
calculating the confidence scores for the values of the respective opportunities, the confidence scores representing a likelihood in the predicted changes to the usage of the respective imaging resources, wherein the visualization of the values of the respective opportunities includes a representation of the respective confidence scores (Johnson teaches that confidence levels are graphically represented based on calculations of the forecast in the scheduling of medical resources (para [0058, 0064]))

CLAIM 12-
Johnson teaches the limitations of claim 1. Regarding claim 12, Johnson further teaches:
receiving a user interaction with an illustration of a particular opportunity included in the visualization of the respective opportunities (Johnson teaches that the user can interact with the graph using the scroll bar to view the resource allocations (para [0061]))
and generating a detail visualization of the values of the particular opportunity for output in the graphical user interface, the detail visualization indicating an application of the predicted changes among the respective imaging resources and facilities hosting the respective imaging resources (Johnson teaches that the user interface shows the allocation of the forecasted resources and predicts the changes based on location of the facilities and the equipment (para [0037, 0050, 0057, 0061]))

CLAIMS 16-17
Claims 16-17 are significantly similar to claims 1-2 and are rejected upon the same prior art in claims 1-2 respectively in addition to a data request engine (Johnson teaches that the controller of the system receives the data (para [0024])), algorithm data library (Johnson teaches the acquisition of multiple calculations (i.e., algorithms) that the system implements (para [0079])), and a visualization results engine (Johnson teaches an application that runs graphics (para [0055]). 

CLAIM 18-
Claim 18 is significantly similar to claims 7, 8, and 10 and is rejected upon the same art as claims 7, 8, and 10.

CLAIMS 19-20-
Claims 19-20 are significantly similar to claims 11-12 and are rejected upon the same art as claims 11-12 respectively. 

CLAIMS 21-22-
Claims 21-22 are significantly similar to claims 1-2 and are rejected upon the same prior art as claims 1-2 respectively. 

CLAIMS 23-25-
Claims 23-25 are significantly similar to claims 4-6 and are rejected upon the same prior art as claims 4-6 respectively. 

CLAIM 26-
Claims 26 is significantly similar to claims 7-8 and is rejected upon the same art as claims 7-8. 

CLAIM 27-
Claim 27 is significantly similar to claim 9 and is rejected upon the same art as claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seeger (US 10,748,072 B1) teaches graphs on inventory resource allocations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626